Citation Nr: 1522296	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  09-11 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin condition, to include recurring warts and dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The case was brought before the Board in May 2013, July 2014, and December 2014, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him an adequate VA examination by a dermatologist.  Unfortunately, the claim was remanded multiple times because the examination did not comply with the Board's prior remand instructions.  Regrettably, that is the case once again and for reasons explained in more detail below, the claim must once again be remanded to ensure substantial compliance with the Board's prior remand and ensure an adequate examination is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends he first developed recurring warts on his hands and rashes on his skin during active military duty.  He believes the skin conditions are due to exposure to various liquid toxins, such as aircraft fuel, hydraulic fluid, and industrial cleaner.  He indicates an over 20 year history of these problems.

Regrettably, despite three prior Remands, the VA examinations of record are still inadequate and unresponsive to the Board's prior Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

The Board previously remanded this claim in May 2013, July 2014, and December 2014 because the examinations of record were inadequate.  The Board directed the RO/AMC to afford the Veteran with a VA examination conducted by a dermatologist to resolve ambiguities in the record and to specifically address etiology and possible nexus to service.

That is, the Veteran's service treatment records confirm a history of treatment and diagnoses of skin rashes, lesions, and warts.  The Veteran's claimed exposure to liquid hazards and symptoms since service are generally consistent with the circumstances of his service and symptoms observable to a lay person.  

The Veteran was afforded VA examinations in 2007, 2013, 2014, and 2015.  At all these times, the examiners noted a history of dermatitis, warts (or "verruca vulgaris" of the hands) since service, but no active disease at the time.  This was in stark contrast to pictures sent by the Veteran of his hands showing visible lesions. 

The April 2007 and June 2013 VA examiners (not dermatologists) did not render an opinion at all regarding nexus finding no active skin problem at the time of the examination.  The Board remand, in contrast, specifically requested the VA examination be conducted by a dermatologist, to include whether there was a chronic underlying disease predisposing the Veteran to rashes and/or warts regardless if there was an active problem at the time of examination.

In September 2013, the VA examiner (again, not a dermatologist) provided an addendum opinion that there did not appear to be any recurrence of skin problems since the 1997 in-service examination.  Again, this opinion did not specifically address or answer the question posed by the Board's remand regarding an underlying disease.  Additionally, service treatment records dated in 1998, 2001, and 2004 indicate recurrence of skin problems, to include rashes, lesions, cellulitis, and warts.  Clearly, these treatment sessions were after the 1997 diagnosis as noted in the September 2013 addendum.  

The September 2014 VA examiner (not a dermatologist) found no warts and no residuals of past wart removals, and therefore did not render an etiology opinion as to this skin decision.  With regard to other skin conditions, the examiner did opine that they were different conditions than what he had in the military, but did not address relevant facts in the service treatment records regarding ongoing treatment for various warts, lesions, rashes, cellulitis, and dermatitis.  Rather, the opinion only discussed a 1997 in-service treatment record.  This is a much more limited medical history than the service treatment records show.

Indeed, the service treatment records confirm the Veteran's contentions that he has had recurring skin problems for over twenty years.  The Veteran was treated for various skin rashes, lesions, cellulitis, warts, and infection to his hands, body, legs, and arms from 1981 through 2004.  Records dated 2005 to 2006 note his ongoing history of these skin problems.

The Veteran was once again provided a VA examination in February 2015 by a nurse practitioner.  Once again, the examination was not conducted by a dermatologist.  The nurse practitioner noted the Veteran's 1997 diagnosis of warts, but again found no warts on examination at that time.  Rather, the examiner diagnosed the Veteran with verrucae opining the Veteran had no current warts or disease predisposing the Veteran to warts.

It is noteworthy that attached to this examination report, an "addendum" dated July 2014 is included, signed by a dermatologist, indicating, "I examined the patient with [Dr. B].  I agree with the findings and plan as documented."  The statement is confusing because the July 2014 date is prior to the February 2015 VA examination and none of the past VA skin examinations were conducted by a Dr. B.  It appears the addendum must be in reference to an unrelated outpatient treatment issue.  The Board does not deem this statement as substantial compliance with the prior remand directives.

Not only were none of the VA examinations conducted by a dermatologist, but none of the VA examination opinions are responsive to the questions asked by the Board in the remand directives.  It does not appear any of the examiners, moreover, considered all pertinent facts.  Again, service treatment records do not merely show one isolated incident in 1997 of warts and dermatitis.  Rather, the Veteran was seen numerous times from 1981 to 2004 for rashes, lesions, warts, and cellulitis on his hands, arms, legs, and "body."  For these reasons, a new VA examination is once again necessary.  

The RO/AMC must also take this opportunity to obtain recent VA outpatient treatment records from February 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue since February 2015.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO and any VA facilities identified must provide a negative response if no records are available.  The RO must make two attempts to obtain any private medical records identified unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  After the above is completed and records are obtained to the extent available, provide the Veteran a new VA skin examination with a dermatologist to determine the nature and etiology of any and all warts, rashes, lesions, dermatitis, cellulitis, or similar skin conditions found. The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.

The dermatologist examiner is specifically asked to consider ongoing in-service treatment from 1981 to 2006 for rash on legs (July 1981), hand abrasions (December 1983), rashes over the entire body (December 1983), contact dermatitis (November 1989), warts (1997), two lesions/warts noted in October 2001 and treated in November 2001 after 6 month observation, cellulitis of the left finger (March 2004), and any other skin complaint, diagnoses, or treatment found in the service treatment records and post-military records.  The dermatologist examiner must also consider the Veteran's statements describing symptoms throughout the years and described exposure to aircraft fuel, hydraulic fluid, industrial cleaner, and other liquid chemicals. 

Based on the examination, consideration of the Veteran's lay statements, and review of the records, the examiner should itemize all diagnoses found and, as to each diagnosis, render an opinion as to each of the following:

(a) As to each skin diagnosis found, whether it is at least as likely as not (a 50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to the Veteran's military service in light of in-service toxin exposure, in-service treatment, the Veteran's described in-service symptoms, and the Veteran's described continuous symptoms since service. 
   
(b)  If a skin condition is not found active on examination, whether it is at least as likely as not (a 50 percent probability or more) that the Veteran has an underlying skin disease/condition (whether active or not on examination) that began in service, was caused by service, or is otherwise related to his military service in light of in-service toxin exposure, in-service treatment, the Veteran's described in-service symptoms, and the Veteran's described continuous symptoms since service.

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

